Per curiam.
This matter is before the Court on the Notice of Discipline filed by the State Bar against Respondent Patrick Scott Brown in which it alleged that he violated Rules 5.5 and 9.3 of Bar Rule 4-102 (d). The State Bar served the Notice of Discipline on Brown by publication in accordance with Bar Rule 4-203.1 (b) (3) (ii) and, as he failed to reject the Notice, Brown is in default, has no right to an evidentiary hearing, and is subject to the discipline of this Court, see Bar Rule 4-208.1 (b).
As deemed admitted by his default, Brown elected to become an inactive member of the State Bar in 1997 but in 2003, while still inactive, he engaged in the practice of law by representing a client in a drug condemnation case, thus violating Rule 5.5. A violation of Rule 5.5 is punishable by disbarment and we agree with the State Bar that disbarment is the appropriate sanction in this case. Accordingly, we hereby order that the name of Patrick Scott Brown be removed from the rolls of attorneys authorized to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.